Case 3:19-cv-00166 Document1 Filed 06/18/19 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
ANASTACIO ACOSTA, §
§
Plaintiff, §

3:19. ev=lby

vs § CIVIL ACTION NO. G.cv-

§
BNSF RAILWAY COMAPANY, §
§
Defendant. §

 

NOTICE OF REMOVAL

 

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

BNSF Railway Company (BNSF) notifies the Court of the removal of the action styled
Anastacio Acosta v. BNSF Railway Company, Cause No. 2019-DCV-1885, filed in the 168" District
Court in El Paso County, Texas (the State Court Action).

BNSF removes this case under 28 U.S.C. § 1441, as the Court has original jurisdiction since
Plaintiff's cause of action arises under federal law. 28 U.S.C. § 1331.

PROCEDURAL MATTERS

Defendant BNSF received a courtesy copy of the State Court Action on May 22, 2019.
BNSF has not received formal service of the State Court Action. In accordance with 28 U.S.C.
§1446(a), the documents required to support this removal including all process, pleadings and

ordered served in this action is attached as Exhibit A.

-1-
Case 3:19-cv-00166 Document1 Filed 06/18/19 Page 2 of 3

FEDERAL QUESTION JURISDICTION

The district courts have “original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. §§ 1331.

Plaintiff Acosta, a BNSF employee, seeks to enforce against BNSF arbitration Award No.
237, which was issued by Public Law Board No. 7048. See Petition to Confirm Arbitration Award
(Petition) J 3-4, and Petition Exhibit B.! (The Arbitration Award dated March 29, 2019 is attached
hereto as Exhibit C.) Such award-enforcement actions are governed by the Railway Labor Act
(RLA), Section 3 First. See 45 USC § 153 First (p) (setting out procedures to enforce an RLA
arbitration award, and providing mechanism to file such enforcement actions “in the District Court
of the United States”).

Since Plaintiff Acosta plainly seeks to enforce an arbitration award governed by the RLA,
this matter arises under federal law and is removable to federal court. See 28 U.S.C. § 1331; see
also, International Assoc. of Machinists v. Central Airlines, 372 U.S. 682, 695-96 (1963) (holding
that an award-enforcement action under the RLA was removable to federal court).

WHEREFORE, PREMISES CONSIDERED, Defendant hereby requests Removal of the
above-referenced State Court Action to this Court, and asks the Court to issue any orders necessary
to stay proceedings in the State Court Action and to assume jurisdiction over this action for all

purposes.

' Award No. 237 itself notes that the RLA governs the underlying dispute:

Public Law Board No. 7048, upon the whole record and all the evidence, finds and holds that the
Employee and Carrier are employee and carrier within the meaning of the Railway Labor Act, as
amended, that the Board has jurisdiction over the dispute herein; and that the parties to the dispute
have participated in accordance to the Agreement that established the Board.

See Petition Exhibit A at 1.

Notice of Removal — A. Acosta
361443/7504.17 -2-
Case 3:19-cv-00166 Document1 Filed 06/18/19 Page 3 of 3

Respectfully submitted,

RAY Mc CHRISTIAN & JEANS, P.C.
A Professional Corporation

5822 Cromo Drive, Suite 400

El Paso, Texas 79912

(915) 832-7200 Telephone

(915) 832-7333 Facsimile

Dated: June 18, 2019. By{ C , WA 485 an
CH M. BORUNDA

State Bar No. 00789161
cborunda(@rmjfirm.com
Attorney for Defendant,

BNSF RAILWAY COMPANY

CERTIFICATE OF SERVICE

I hereby certify that on the above date a true and correct copy of the foregoing instrument was
delivered to counsel of record as follows:

Via Email & Fax

Dennis L. Richard

The Law Office of Dennis L. Richard
41255 Blanco Road

San Antonio, Texas 78216

(210) 308-6600 Telephone

(210) 308-6939 Facsimile

 

 

Notice of Removal — A. Acosta
561443/7504.17 -3-
